Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania19103-7098 (215) 564-8000 June 16, 2010 VIA EDGAR TRANSMISSION Christina DiAngelo U.S. Securities and Exchange Commission Division of Investment Management Office of Chief Accountant treet, N.E. Washington, DC 20549 Re: Voyageur Mutual Funds III (the “Registrant) Registration Statement on Form N-14 1933 Act Registration No. 333-167200 Dear Ms. DiAngelo: On behalf of the above-referenced Registrant, attached is a memorandum providing the accounting survivor analysis requested by the Staff in connection with the Registration Statement on Form N-14 filed by the Registrant on May 28, 2010 pursuant to Rule 488 under the Securities Act of 1933, as amended. If you have any questions or comments regarding this filing, please call me at (215) 564-8553 or Ken Greenberg at (215) 564-8149. Sincerely, /s/ Nicolas Lombo Nicolas Lombo
